Citation Nr: 1425886	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  04-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1992, from August 1997 to April 1998, and from March 2003 to February 2004, with additional periods of reserve service.  This matter comes to the Board of Veterans' Appeals on appeal following a March 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was first before the Board in February 2011 when it was remanded for further development.  It was again before the Board in September 2012, when the Board denied the Veteran's claim.  The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2013, the Court vacated the Board's September 2012 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  In November 2013, the Board remanded the matter for further development.  As will be discussed in greater detail below, the AOJ failed to comply with the Board's remand directives.  Thus, while the Board regrets the additional delay, this matter must be remanded for further evidentiary development.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran also perfected an appeal regarding the issue of entitlement to service connection for diabetes; service connection for diabetes was granted in an April 2014 rating decision, which satisfied the appeal in full.   In an April 2014 Informal Hearing Presentation, the Veteran's representative expressed dissatisfaction with the assigned disability rating.  However, this document cannot serve as a Notice of Disagreement (NOD) because it was sent to the Board rather than the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.201, 20.300.  The Board notes that it does not have jurisdiction over this issue but that the Veteran has ample opportunity to file a notice of disagreement with the RO if he so desires.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).  

Unfortunately, the record reflects that there was a lack of substantial compliance of the November 2013 Board remand instructions as to the VA examination.  See Stegall, 11 Vet. App. at 268.  In accordance with the JMR, the remand directives specifically instructed the VA examiner to answer direct questions using specific language evidencing the high evidentiary standard needed to rebut the presumption of soundness in a claim based on aggravation.  The examiner was also instructed to directly address elevated blood pressure readings in December 1998 and February 1999 treatment notes.  Neither of those directives was complied with.

In the April 2014 informal hearing presentation, the Veteran's representative indicates that the Veteran's hypertension is related to his service-connected depression or inactivity due to his service-connected diabetes. 

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to an appropriate VA physician for a medical opinion, with examination only if deemed necessary, and ask that he or she review the claims file.  Thereafter, the physician should address the following, using the specific language requested:

(a) Is it at least as likely as not (a 50% or better probability) that hypertension was manifest to a compensable degree (if diastolic pressure is predominately 100 or more or systolic pressure is predominately 160 or more or there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control) within one year of discharge from active duty in April 1998?  In responding, the examiner should specifically discuss whether any blood pressure readings between April 1998 and April 1999 (and specifically those readings in December 1998 and February 1999) evidence a manifestation of hypertension to a compensable degree.

(b) Is it clear and unmistakable (i.e. undebatable) that the Veteran's hypertension existed prior to any period of active service (i.e., from February 1985 to May 1992, from August 1997 to April 1998, or from March 2003 to February 2004)?  If so, is it clear and unmistakable (i.e. undebatable) that it was not aggravated beyond the normal progression of the disability by active service? If not, is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension is otherwise related to his service?

(c) If the answers to both (a) and (b) are against the Veteran's claim, the examiner should address whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected depression or inactivity due to his service-connected diabetes mellitus caused his hypertension; and

(d)	The examiner should address whether it is at least as likely as not (50 percent probability or higher) that the Veteran's service-connected depression or inactivity due to his service-connected diabetes mellitus aggravated (permanently worsened) his hypertension.  

2. The AOJ should then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



